Judgment of the Supreme Court, New York County (Rose Rubin, J.), rendered June 16, 1988, convicting defendant, upon his plea of guilty, to robbery in the second degree and sentencing him to an indeterminate term of imprisonment of 3 to 9 years, is unanimously affirmed.
Defendant, no stranger to the criminal justice system, pleaded guilty to robbery in the second degree. Defendant’s claim that the court failed to exercise its discretion at sentencing has not been preserved as a matter of law for our review. Defendant did not move to set aside the plea bargain on this ground. We also find no merit to defendant’s claim that his sentence is excessive. The lesser sentence received by defendant’s younger brother does not establish that defendant’s sentence is unreasonable. Defendant’s background and record fully support the sentence defendant received.
Concur — Kupferman, J. P., Sullivan, Carro and Smith, JJ.